Exhibit 10.5

WARRANT PURCHASE AGREEMENT

June 29, 2020

THIS WARRANT PURCHASE AGREEMENT (this “Agreement”), is entered into by and
between GS Acquisition Holdings Corp II, a Delaware corporation (the “Company”),
and GS Sponsor II LLC, a Delaware limited liability company (the “Purchaser”).

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
Class A common stock of the Company, par value $0.0001 per share (a “Share”),
and one-quarter of one redeemable warrant, each whole warrant entitling the
holder to purchase one Share at an exercise price of $11.50 per Share, as set
forth in the Company’s Registration Statement on Form S-1, filed with the U.S.
Securities and Exchange Commission, File No. 333-239096 (the “Registration
Statement”), under the Securities Act of 1933, as amended (the “Securities
Act”); and

WHEREAS, pursuant to this Agreement, the Purchaser has agreed to purchase up to
an aggregate of 8,000,000 warrants (and up to 9,050,000 warrants if the
underwriters in the Public Offering exercise their option to purchase additional
units in full (the “Option”)) (the “Sponsor Warrants”), each Sponsor Warrant
entitling the holder to purchase one Share at an exercise price of $11.50 per
Share.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

Section 1. Authorization, Purchase and Sale; Terms of the Sponsor Warrants.

A. Authorization of the Sponsor Warrants. The Company has duly authorized the
issuance and sale of the Sponsor Warrants to the Purchaser.

B. Purchase and Sale of the Sponsor Warrants.

(i) On the date of the initial consummation of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(the “IPO Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, 8,000,000 Sponsor Warrants at a
price of $2.00 per warrant (such aggregate purchase price for such Sponsor
Warrants, the “Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company at least one (1) business day prior
to such Closing Date in accordance with the wiring instructions provided by the
Company to Purchaser.



--------------------------------------------------------------------------------

(ii) On the consummation of the closing of the Option, if any, in connection
with the Public Offering or on such earlier time and date as may be mutually
agreed by the Purchaser and the Company (an “Over-allotment Closing Date,” and
each Over-allotment Closing Date (if any) and the IPO Closing Date, a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to 1,050,000 Sponsor Warrants (or, to the
extent the Option is not exercised in full, a lesser number of Sponsor Warrants
in proportion to the portion of the Option that is then exercised) at a price of
$2.00 per warrant for an aggregate purchase price of up to $2,100,000 (such
aggregate purchase price for such Sponsor Warrants, the “Over-allotment Purchase
Price”), which shall be paid by wire transfer of immediately available funds to
the Company at least one (1) business day prior to such Over-allotment Closing
Date in accordance with the wiring instructions provided by the Company to
Purchaser.

(iii) On each Closing Date, following the payment by the Purchaser of the
Purchase Price or Over-Allotment Purchase Price, as applicable, by wire transfer
of immediately available funds or by such other method as may be reasonably
acceptable to the Company, the Company, at its option, shall deliver a
certificate to the Purchaser evidencing the Sponsor Warrants purchased on such
Closing Date duly registered in the Purchaser’s name or effect such delivery in
book-entry form.

C. Terms of the Sponsor Warrants.

(i) Each Sponsor Warrant shall have the terms set forth in a Warrant Agreement
(the “Warrant Agreement”) to be entered into by the Company and a warrant agent,
which Warrant Agreement shall also govern the terms for the warrants to be sold
in the Public Offering. All Sponsor Warrants will be subject to the same Warrant
Agreement and will have the same terms.

(ii) At the time of, or prior to, the closing of the Public Offering, the
Company and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Sponsor Warrants
purchased by the Purchaser and the Shares underlying such Sponsor Warrants.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Sponsor Warrants, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the Closing Date) that:

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

2



--------------------------------------------------------------------------------

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Sponsor
Warrants have been duly authorized by the Company as of the applicable Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Sponsor Warrants will constitute valid and binding obligations of
the Company, enforceable in accordance with their terms as of the applicable
Closing Date.

(ii) The execution and delivery by the Company of this Agreement and the Sponsor
Warrants, the issuance and sale of the Sponsor Warrants, the issuance of the
Shares upon exercise of the Sponsor Warrants and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company, do not
and will not as of the applicable Closing Date (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the by-laws of the Company (as in effect on the date hereof or
as may be amended up to the applicable Closing Date), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Sponsor Warrants will be duly and validly issued, fully paid and
nonassessable. On the date of issuance of the Sponsor Warrants, the shares
issuable upon exercise of the Sponsor Warrants shall have been served for
issuance. Upon issuance in accordance with, and payment pursuant to, the terms
hereof and the Warrant Agreement, the Purchaser will have good title to the
Sponsor Warrants purchased by it and the Shares issuable upon exercise of such
Sponsor Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby, except for applicable requirements of the Securities Act.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Sponsor Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive the Closing
Date) that:

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

3



--------------------------------------------------------------------------------

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

C. Investment Representations.

(i) The Purchaser is acquiring the Sponsor Warrants and, upon exercise of the
Sponsor Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act, and the Purchaser has not
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

4



--------------------------------------------------------------------------------

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1) in a
transaction registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the Securities and Exchange Commission
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination (as defined in
the Warrant Agreement), are deemed to be “underwriters” under the Securities Act
when reselling the securities of a blank check company. Based on that position,
Rule 144 adopted pursuant to the Securities Act would not be available for
resale transactions of the Securities despite technical compliance with the
requirements of such Rule, and the Securities can be resold only through a
registered offering or in reliance upon another exemption from the registration
requirements of the Securities Act.

(viii) The Purchaser understands that the Warrants will bear the legend
substantially in the form set forth in the Warrant Agreement.

(ix) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time.

Section 4. Conditions of the Purchaser’s Obligation. The obligation of the
Purchaser to purchase and pay for the Sponsor Warrants is subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
applicable Closing Date as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

5



--------------------------------------------------------------------------------

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the applicable Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
applicable Closing Date as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
applicable Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

Section 6. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the applicable
Closing Date.

Section 7. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

Section 8. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Notices. All written notices provided for herein shall be in writing and be
given in person or by means of facsimile or other electronic communication (with
request for assurance of receipt in a manner typical with respect to
communication of that type), by

 

6



--------------------------------------------------------------------------------

overnight courier or by mail, and shall become effective: (a) on delivery if
given in person; (b) on the date of transmission if sent by facsimile or other
electronic communication; (c) one (1) business day after delivery to the
overnight service or (d) four (4) business days after being mailed, with proper
postage and documentation, for first-class registered or certified mail,
prepaid. All notices shall be addressed to the addresses listed in Exhibit A
hereto.

D. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.

E. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

F. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

G. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

PURCHASER: GS SPONSOR II LLC By:   /s/ Tom Knott Name:   Tom Knott Title:  
Authorized Signatory

 

AGREED AND ACCEPTED: COMPANY: GS ACQUISITION HOLDINGS CORP II By:   /s/ Tom
Knott   Name: Tom Knott  

Title:   Chief Executive Officer, Chief
            Financial Officer and Secretary



--------------------------------------------------------------------------------

Exhibit A

Notices

If to the Purchaser:

GS Sponsor II LLC

200 West Street

New York, New York 10282

Telephone: (212) 902-1000

Email: IR-GSPCS@ny.email.gs.com

If to the Company:

GS Acquisition Holdings Corp II

200 West Street

New York, New York 10282

Telephone: (212) 902-1000

Email: IR-GSPCS@ny.email.gs.com